 172DECISIONSOF NATIONALLABOR RELATIONS BOARDBlackstone Corporation and JamesT. Kestler. Case3-CA-6284June24, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn April 13, 1976, Administrative Law Judge PaulE.Well issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that the Re-spondent had discriminatorily discharged James T.Kestler and James A. Hutchinson' for engaging inunion activities in violation of Section 8(a)(3) of theAct. He also found that a supervisor for Respondent,Emmott, had interrogated employee White concern-ing the Union, in violation of Section 8(a)(1).The Respondent has excepted to the findings ofthe Administrative Law Judge and, more specifically,to the credibility resolutions upon which he based hisconclusions.We find merit in these exceptions.It is the Board's established policy not to overruletheAdministrative Law Judge's credibility resolu-tions unless the clear preponderance of all the rele-vant evidence convinces us that the resolutions areincorrect.'Having carefully examined the record inthis case, we have concluded that the credibility reso-lutions of the Administrative Law Judge are in manyinstances erroneous and, on the whole, cannot be re-lied on in determining whether the discharges ofKestler and Hutchinson were unlawful.'In finding that Kestler and Hutchinson were dis-charged in violation of Section 8(a)(3), the Adminis-trativeLaw Judge dismissed as pretextual Re-spondent'sassertedreason for the discharges;iThe Administrative Law Judge referred to this employee as James LHutchison However, the record reflects that the above spelling of his nameis correct2 Standard Dry Wall Products,Inc, 91 NLRB 544 (1950), enfd 183 F 2d362 (CA 3, 1951)3We also note that the Administrative Law Judge stated that his findingswere based not only on the record, but in consideration of the briefs filedwith him by the General Counsel and the Respondent However, the Gener-alCounsel did not file a brief in this casenamely, that Kestler and Hutchinson had abused theCompany's sick leave policy by taking a day of sickleave when they were not sick but had in fact gonehunting.This finding of the Administrative LawJudge was to a great extent bottomed on what hecharacterized as the credited testimony of Hutchin-son.More specifically,he credited,interaka,Hutchinson's testimony as to his union activities, hisconversation with Quality Control Manager Walpole(which the Administrative Law Judge found showedWalpole's awareness of Hutchinson's union activity),and concerning Walpole's knowledge that other em-ployees abused the sick leave policy. However,Hutchinson did not testify as to any of this, and infact did not engage in any union activities whatsoev-er.Rather, the testimony attributed to Hutchinsonwas given by Kestler.Although one might argue that in writing this De-cision the Administrative Law Judge merely con-fusedKestler and Hutchinson, this does not with-stand scrutiny. In other sections of his Decision, theAdministrative Law Judge correctly associates Kest-lerwith conversations involving Tutmaher andMoore.Because of these not insignificant discrepancies inhis findings, we are compelled to evaluate the evi-dence concerning the discharges without regard tosuch credibility findings.The record shows that union activity amongRespondent's clerical employees began in late Sep-tember 1975 ° when Kestler arranged with the presi-dent of the IAM 5 (which also represented some ofRespondent's production and maintenance workers)for an organizational meeting of the clerical employ-ees. Thereafter, Kestler engaged in various organiza-tional activities among the employees and set up ameeting to take place on October 29.On October 20, both Kestler and Hutchinsoncalled in sick (whereby they would be paid for theday although not working) and went deer hunting.While hunting, they met with one of Respondent'slower level supervisors, Nelson, and Hutchinson toldNelson that they had called in sick. That same eve-ning Kestler bowled in the company bowling league,as did Walpole.The following day Walpole asked Bill Johnson,Kestler's immediate supervisor, to ascertain whetherKestler had in fact been sick the day before. Johnsonreported back that it was common knowledge thatKestler and Hutchinson had gone deer hunting. Wal-pole then took up the matter with the assistant per-sonnel director, Brookmeyer, and the two of themAll events occurred in 19755 InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO225 NLRB No. 25 BLACKSTONE CORPORATION173took the matter to C. A. N Johnson, Respondent'sexecutive vice president.' Johnson made the decisionto discharge Kestler and Hutchinson and the dis-charges were carried out on the morning of October22.The Administrative Law Judge relied principallyon three factors in determining that Respondent's as-serted reason for the discharges was a pretext used tocover up the real reason for the discharges-to getrid of the union leaders.First, he relied on statements made by Walpole atameeting for employees held on November 6 toshow that the Respondent did not welcome organiza-tion among its white collar workers.The second factor he relied on to show that theRespondent had knowledge of the union activities ofthe dischargees was the statement by ProductionForeman Emmott to clerical employee White that hehad heard that Hutchinson and Kestler were tryingto start a union. This conversation supposedly oc-curred on October 20, the same day Hutchinson andKestler had called in sick and gone hunting.Third, and most important, he found that manage-ment knew of and condoned abuses of theCompany's sick leave policy, citing specific instanceswhere supervisors had allowed such abuses in thepast, and the failure of Respondent to show thatother employees had been discharged for these abus-es.We do not agree with all of these findings of theAdministrative Law Judge, nor do we believe thatthe General Counsel has shown by a preponderanceof the evidence that the discharges herein were dis-criminatory.First, although we agree that the statements madeby Walpole at the November 6 meeting do show thatmanagement did not welcome the idea of its whitecollar employees organizing,' we do not agree thatthis amounted to a showing that Respondent wishedto get rid of union adherents, especially Hutchinsonand Kestler. It must be noted that this meeting tookplace some 15 days after the discharges had takenplace and about 7 days after the first union meeting.There is also nothing in the record to show that anyemployees had signed authorization cards prior tothe date of the discharges, or prior to the October 29union meeting.We also believe that the evidence is insufficient toshow that Respondent had knowledge of union activ-itieson the part of Kestler and Hutchinson. Al-6 It is unrefuted in the record that Johnson was temporarily taking overthough it is clear that Kestler had been instrumentalin attempting to organize the employees,it is equallyevident that Hutchinson engaged in no union activi-tieswhatsoever,and had told Kestler that he did notwant to get involved.Further,although the Adminis-trativeLaw Judge credited White's testimony thatEmmott,a foreman of union-represented productionemployees,told him on October 20 that he had heardthatKestler and Hutchinson were trying to start aunion,we note that it is unrefuted on the record thatEmmott did not speak of this to other members ofmanagement,especially toWalpole or others in-volved in the discharge action.The Administrative Law Judge's finding concern-ing management's condonation of abuse of sick leaveisalso not supportedby the record,in our opinion.Although the record shows that some supervisors didallow employees to use sick leave when they were notsick, it does not showthat any ofthemembers ofmanagement involved in the discharge decision wereaware of,or condoned,such abuses. The Administra-tive LawJudge found significant the fact that Kestler(whom he referred to as Hutchinson), had requesteda leave of absence for November 19 to 21,1973, to godeer hunting.Although Walpolehad denied approv-al of this leave, Kestler allegedly called in sick at thattime and went deer hunting. Unlike the Administra-tiveLawJudge, we do not believe this shows thatWalpoleknew of or condoned this abuse of sickleave, in that his denial of approval of the leave ofabsence occurred almost a month prior to Kestler'scalling in sick, and there is no showing that Walpolehad any reason to suspect that Kestler was otherthan sick when he later requested the sick leave. Fur-ther, although, as statedby theAdministrative LawJudge, there is no evidence that others have been dis-charged for abuse of sick leave,there is likewise noevidence thatWalpole had ever caught anyone in-volved in such abuse, or that such a matter had everbeen brought to the attention of the personnel direc-tor, orto C. A.N. Johnson,who was performing theduties of the personnel director.The fact that lowerlevel supervisors had the right to grant sick leavedoes not detract from the right of Johnson to imposethe discipline of his choice for what he believed was avery serious infringement of companypolicy.8Based on the foregoing,we believe that the recordfails to show that Hutchinson and Kestler were dis-charged because of union activity, and we will dis-miss that allegation of the complaint.We also do not believe that the conversation be-tween Emmott and White amounted to interrogationthe duties of the director of personnel, Brady, who was dying of cancer8 It is also noteworthy that Hutchinson testified that although his immedi-rThe record does show that Walpole probably did make some statementate supervisor, Scalise, covered for employees on sick leave who were notat this time about Respondent's ability to learn who signed authorizationsick, this was meant to be a well-kept secret from Scalise's superior, Dilling-cardsHowever,there is no allegation concerning this talkham 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolative of Section 8(a)(1), as found by the Adminis-trative Law Judge. According to White's testimony,which the Administrative Law Judge credited, a pro-duction supervisor,Emmott, told timekeeper Whitethat he heard that Hutchinson and Kestler weretrying to start a union. White replied that he "knewnothing about it but something was going around; Iwish he would tell me about it." Emmott then stateditprobably had White's name on it, because he(White) was such a radical. The two parties laughedover the comment,and went on talking aboutEmmott's hunting trip.Under the circumstances, we do not consider theforegoing to amount to interrogation,but rather acasual conversation between friends carried on in ajocular vein.We will therefore dismiss that allega-tion.Having found that there was no conduct violativeof Section 8(a)(3) or (1), we will dismiss the com-plaint in its entirety.ORDERthis case and in consideration of the briefs,Imake thefollowing- IFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a New York corporation which operates aplant in the city of Jamestown,New York,where it manu-factures,sells, and distributes automotive equipment, ap-pliances,and related products.Respondent annually pur-chases,and causes to be delivered to its Jamestown plant,goods and materials valued in excess of $50,000, transport-ed directly from States of the United States other than theState of NewYorkand annually ships its products valuedin excess of $50,000 from its Jamestown plant directly topoints located outside the State of New York.IITHE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers, AFL-CIO,herein called the Union,is,and hasbeen at all times material herein,a labor organization with-in the meaning of Section2(5) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEPAUL E WEIL, Administrative Law Judge- On October22, 1975, James T. Kestler, an individual,filedwith theRegional Director for Region 3 of the National Labor Re-lations Board, hereinafter called the Board, a charge alleg-ing that Blackstone Corporation,hereinafter called Re-spondent,violated Section 8(a)(1) and(3) of the Act by thedischarge of Kestler and James L. Hutchison because oftheir activities on behalf of a union.On December 10,1975, the Regional Director of Region 3 on behalf of theGeneral Counsel, issued a complaint and notice of hearingalleging that Respondent violated Section 8(a)(3) by thedischarge of Kestler and Hutchison,and by the same actsand by an act of interrogation of an employee concerningunion activityand bygranting employees a general wageincrease to dissuade them from union activity,Respondentviolated Section 8(a)(l) of the Act Respondent duly filedan answer admitting jurisdictional facts, that the Union is alabor organization and that Kestler and Hutchison weredischarged, but denying the commissionof anyunfair la-bor practices. On the issues thus drawn,the matter cameon for hearing before me at Buffalo, New York, on Febru-ary 23 and 24, 1976. All parties were present and repre-sented by counsel and had an opportunity to call and ex-amine witnesses and to adduce relevant and materialevidence.After the hearing,briefs were received from the111.THE UNFAIR LABOR PRACTICESA BackgroundRespondent's Jamestownplanthas about1,400 employ-ees. The productionand maintenanceemployeesare repre-sentedby variousunions includingthe Union herein Theclericalemployeesare not nownor have they in the pastbeen representedby anyunion,although at various times itappears that they have soughtrepresentationby the Union,but on eachoccasionhave changedtheirminds after theunion organizationcommencedEach year when the represented employeesin the plantreceivedraises pursuant to their union contracts, the un-represented clericalemployeesreceived a raise,usually inthe months of June or July. In the year1974 this raise wasnot given untilAugust, admittedlylater than normal In1975, the production employees receiveda wage increaseduring the summer, but by mid-Septemberthe clerical em-ployees had neitherreceived a wage increase nor ascer-tainedthat theywere to receive one.As a result of theunrest that ensued,the clerical orwhite-collar employees commencedtalking about the needfor union representationbut no one tookany positive stepsin thatdirectionuntil JamesL.Hutchison, a quality con-trol employee, decided that he wouldinvestigate the orga-nizational possibilitiesfurther.In late September he metwith the vice president of the Union,an employee, andmade an appointment to meet with the president, which hedidThe president of the Union told him thatthe white-collar workers had attemptedorganization in thepast butthat they always "chickenedout" when it came to an elec-tion.He indicated that the Union wouldnot beprepared toGeneral Counsel and Respondent On the entire record in1Respondent'smotion to correct transcript is granted in all particulars BLACKSTONE CORPORATION175go ahead again unless Hutchison was able to show a broadbase of support among the affected employees.He agreedto have a union meeting,suggesting that it be conducted onaWednesday,at which time cards would be handed outauthorizing the Union to represent the employees, and leftit to Hutchison to go forward if there appeared to be sup-port.Hutchison was also warned at this time not to con-duct any organizational activities on company time. Theunion president told him that this could lead to dischargeand that it had in the past.Accordingly,during breaks andlunch periods,before and after work,Hutchison inquiredamong his fellow employees and found what he deemed tobe widespread support for union organization.He then setup a meeting to take place on October 29, 1975, and com-menced making the rounds of his fellow employees advis-ing them of the forthcoming meeting.Respondent was apparently almost immediately awareof the resurgence of union talk among the white-collarworkers. On or about October 8, James T. Kestler, talkedabout it with his immediate supervisor who admittedly toldthe lab manager,Bloomquist,about the Union.Bloomquistdid not appear surprised at the information.2On October 15, Dale Johnson,Hutchison's immediatesupervisor,and Donald Walpole, his manager of qualitycontrol, came to Hutchison at his job and asked himwhether he was happy with his job and told him that theyhad heard that he was nothappy.He protested that he wasnot unhappy with his job,and they asked him if there wasanything they could do to improve it.He said that he coulduse more money and Walpole said that he had been work-ing on that but that so far he had not gotten anywhere.Walpole on this occasion asked Hutchison whether therewas any job in quality control that Hutchison would preferand Hutchison answered,with some cheek,that he wouldpreferWalpole's job.Walpole also suggested that Hutchi-son try again as he had once in the past to be transferred toa toolmaker's job that Hutchison thought he wanted tolearn.Hutchison pointed out that he had been informed, toWalpole's knowledge,that he could not be transferred un-der company policy to a job covered by a union contract,but Walpole suggested that nevertheless he try again.Walpole testifying about the same incident,stated thatthe conversation took place because the prior day Hutchi-son had been placed temporarily in a lower rated job be-cause the regular incumbent thereof was absent and hadcomplained that no one filled his(Hutchison's) job whenhe was absent.Thisled to the confrontation between John-son and Walpole and Hutchison because Hutchison hadexpressed himself vigorously on the subject.Icredit Hutchison'saccount of this meeting. If it hadtaken place as Walpole testified,Walpole must have beenverywell aware of the cause of Hutchison's unhappinessand would presumably have addressed himself to it ratherthan to the general conditions concerning which Hutchisonmight be disgruntled.Furthermore,the implied promisethat if Hutchison tried again for the toolmaker apprenticejob he would be given more consideration,suggests an at-tempt to remedy far more than Hutchison's alleged cause2According to Moore,he did not mention any names to Bloomquist, butsimply asked him if he was aware of the union activityof resentment,i.e.,beingtemporarilytransferred to a lessdesirablejob, andmore an intention to remedy a generaldissatisfaction on Hutchison's part.Ibelieve and find thatthe incidenttook placeasHutchison described it, that itrevealed Respondent's awareness that Hutchison was lead-ing the Union organization and was anattempt byRespon-dentto headoff union organization among the employees.On October 20, apparentlythe start of deer hunting sea-son,Hutchison arranged to godeerhunting with Kestlerand called the plant statingthat hewas sick.He went hunt-ing and whilethere was seen byone Nelson,a lowgradesupervisor.Thatevening Hutchisonbowledas was his cus-tom ina companybowling league of which Walpole was amember and was present.On October21,Hutchison andKestler cameback to work and workedas usual. However,on October 22 when theycame intowork theyfound thattheir cardshad been removed from thetimecard rack andtheyweredirected to go to the administrativeoffices wheretheywere discharged for abuse of sick time. On this occa-sion,Hutchisonprotested that everyoneabused sick timeand that he had gone hunting on sick time in the past,which was well known toWalpole, andno one had eversaidanythingabout it. He askedwhy hewas being selectedfor discharge because of this,but was simplytold that itwas a matter ofcompany policy.Hutchison and Kestlerdepartedand Kestler filed the instant charges.On October 27, Hutchisonand Kestler drove back to theplantto meet one of their fellowemployeeson the parkinglotwithregard to a part fora gun.On thatoccasion theymet JosephTutmaker,the assistant superintendent of theradiatordepartment,who hada short conversation withKestler.According to Kestler, Tutmakerasked how thingswere and he answered"I'llbe back here pretty soon" andsaid"itwas apretty rottendeal, them firing me." Tutmak-er answered something to the effect that the reason givenhim was not the reason he was discharged.According toTutmaker's version, he asked Kestlerwhat theywere doingon the company parking lotand Kestler answered some-thing like "we are comingback " Tutmakersaid he did notknow about thatand Kestler said"we are probably theonlyguyswho everwent hunting," to which Tutmaker an-swered "probably you're right."The General Counselcontendsthat the Tutmaker-Kest-ler exchange amounted to something in the nature of anadmissionon thepart of Respondent's agent that the twomen weredischargedfor reasonsotherthan those giventhem. However,in view of the situation and the circum-stances of the conversation,I find in neither version a clearenough statement to warrant making such a finding.On October 20, Lee Emmott,foreman in the radiatordivision,had a conversation with BruceWhite. Accordingto thetestimonyofWhite, Emmottstated to him that hehad heard that Hutchisonand Kestler were trying to start aunion.White answered that heknew nothing about it but ifsomething was goingaround he wishedEmmott would tellhim about it. Emmott answered,according to White, thatitprobably had myname on it because I'm such a radi-cal."On the same day, White wasgiven a week's discipli-nary layoff.When he came back to work,he went to hissupervisor,Morrison, andtoldMorrisonthat he had beencontactedby the National Labor RelationsBoard and 176DECISIONSOF NATIONALLABOR RELATIONS BOARDwould probably have to sign a statement and he was con-cerned about his job.Morrison answered that he had heardthatWhite had talked to the Board and that if it were he,he would not sign anything and suggested then that Whitetalk to John Landon,the timekeeping supervisor.3Whitethen went to Landon's office and told him that he felt thatthe 1-week layoff was somehow connected with the factthat his name had been linked with Kestler and Hutchisonas a union organizer and he felt that he wanted to let Re-spondent know that he was not involved in the union orga-nization.Landon told him that it was just a coincidencethat it all happened at one time,that the disciplinary layoffwas given because he felt that White needed disciplinaryaction.In the ensuing discussion White stated that he felt itwas wrong that they should fire someone for misuse of sicktime when everyone else does it including management andpointed out that Landon had done it too. Landon agreedwith him and said yes, he knew he had but it was a mistake.Landon finished saying it was just one of those things thathappens, it is just a coincidence.They also discussed thefact that on two occasions in the recent past White hadtaken off half days and without being asked,Landon hadput him on sick leave, although he knew White was engag-ing in personal business on those occasions. White testifiedhe never requested sick time and when he was given it henever questioned it.With regard to the White/Emmottconversation,Emmott testified that he asked White howthe Union was coming or something of that nature. Whiteanswered"What do you mean?"and that was all he re-called.When asked specifically whether he had mentionedthe names of Hutchison or Kestler in a conversation, hetestified "I may have but I wouldn't say positively."Askedwhy he made the remark,he testified with a smile that hedid it to harass White. He also testified that he was awareat the time that Hutchison or Kestler might be engaged insome union activity.He had heard rumors, he did not re-callwhere they were from. He also testified he did notcommunicate them to anyone.He also testified that neitherLandon nor Walpole ever told him about the Union.Ifind in Emmott's testimony no denial of the remarkattributed to him by White that he had heard that Hutchi-son, Kestler,and presumably White were involved in unionorganization.Indeed,I find support for my conclusion thathe made that statement in his admission that he had heard,prior to that time,thatKestler and Hutchison were in-volved with the Union.I credit White .4Landon was not called to testify. Accordingly,White'stestimony with regard to the conversation with Landonstands undenied on the record and I credit it.On October 22, all supervisors were notified to tell theemployees under their supervisionthat theywere given anacross-the-board raise of 15 cents an hour effective Octo-ber 20.3White is a timekeeperIgenerally credit White in all of his testimonyWhile he obviously tooksome pleasure in his "radical" status in Respondent's employ,Ifelt that hetestified frankly and openly to the best of his recollectionB. Discussion and ConclusionsThe dischargesThe General Counsel admits that the two alleged dis-criminatees abused Respondent's sick leave policy, butcontends that their discharge was pretextual and that therealmotivation was to get rid of the union adherents orleaders. The elements of a pretext discharge are all presenthere.Respondent certainly did not welcome organizationamong its white-collar workers. Respondent tried to meetthis element by showing that it had good relationships withthe Union and with other unions in its various plants, butthere is no controversion of the testimony of White thatWalpole, in a meeting conducted by management with em-ployees during the union campaign,stated that it was justas silly for the office hourly employees to want a union asitwas for him to read a speech,and went on to say that hecould have access to the union authorization cards anddetermine who among the employees had signed them.The second element necessary to a finding of a pretextdischarge is that Respondent had knowledge of the unionactivities of the dischargees.This is clearly demonstratedby the testimony,again of White,that on the day the twomen went hunting Emmott told White that he had heardthatHutchison and Kestler weretryingto start a union,indeed Emmott testified that he had heard"rumors" thatthese were the men involved in starting the Union.Finally, we must determine whether the discharges werefor the reason given or were not.It is clear that Respon-dent had a sick leave rule, that the employees were wellaware that sick leave was not to be used for personal busi-ness, and that sanctions would be applied if sick leave wereopenly used for purposes other than that for which it isgranted.On the other hand, it is equally clear that over theyears sick leave has been constantly used for reasons otherthan the sickness of the employee and that the misuse ofsick leave was no surprise to management.White testifiedthat he had been placed on sick leave on two occasions byLandon,themanager of his department,on which occa-sions Landon was well aware that White was not sick buthad taken time off for personal business.Hutchison in1973, after having had a leave of absence disapproved forthe avowed purpose of going hunting, went hunting any-way, called in sick,and was paid for the day without com-mentWalpole professed to have never considered the in-crease of the use of sick leave during the hunting season, arather amazing statement for top management to make,especially in a plant where parallel management were verywell aware of the misuse of sick leave and joined in it. Nodischarge for the misuse of sick leave had ever been seen atRespondent's plant,as far as the record reveals.Respon-dent had at its disposal other sanctions such as the discipli-nary layoff levied on White. No explanation was given forthe failure of Respondent to consider such sanctions withregard to the two men here affected, other than the testi-mony of C. A. N. Johnson, a corporate officer who statedthat he was the one who ordered the discharge because heconsidered that it was akin to theft from the Respondent touse sick leave for the purpose used by the discriminateeshere. BLACKSTONE CORPORATIONA clue to Respondent's action in this can be taken fromthe testimony of Walpole, who testified that he saw Hut-chison at the bowling alley the night he was reported tohave been sick. The following day, he testified, he askedBill Johnson to ascertain whether Hutchison had been sickand Johnson reported back that it was common knowledgethatHutchison and Kestler had gone hunting. Walpolethen, apparently without making any decision, took thematter up with his superior, Brookmeyer, who took thematter to the highest officer, C. A. N. Johnson, for deci-sion. There is no evidence that decisions of this sort hadever gone so high in the Company's hierarchy before In-deed, Landon apparently had authority to grant sick timetoWhite for personal business without checking any high-er.The explanation tendered by Respondent, that the per-sonnel manager was dying and that Johnson was takingover his duties, is hardly tenable in the absence of anyindication that Johnson had changed the ground rules, as itwere, among lower supervision. There is no such evidence.Since no explanation was tendered, I infer that the reasonthe action was taken to higher and higher authority byWalpole, is because of the union activities of Hutchisonand Kestler of which Walpole was well aware. WhetherJohnson, as he testified, was dead set against the misuse ofsick leave is really irrelevant if but for the fact that theissuewas brought to him for discriminatory reasons thedischarges would never have occurred. This is not a situa-tion where, aware of a problem, Johnson chose to tightenup Respondent's reaction to the problem. I conclude thatbut for the union activity of Hutchison and Kestler, thedischarges would not have occurred. Accordingly, all ele-ments of a pretextual discharge having been shown to exist,I find that Respondent violated Section 8(a)(3) and 8(a)(1)by the discharge of these two men.The wage raiseIconclude that the wage raise was not shown by theGeneral Counsel to have been motivated by the union ac-tivity of the employees.The recordreveals clearly that eachtime the production employees got a raise under their con-tract, the white-collar workers got one too and it is clearthat the production workers got a raise in June or July1975. It is also clear that all of the conditions for a raisewere present;an increase in the cost of living, and theincreased wage rates paid to the production workers Theonly explanation for the failure to give the wage raise in atimely fashion is that offered by Respondent that Brady,the personnel manager, was sick and indeed dying, andthatRespondent,in the personofC. A. N. Johnson,hoped that Brady would be able to return to the plant as hehad been doing, long enough to be consulted about thewage raise before it was grantedWhenBrady took a turnfor the worse and died on October 22, Johnson immedi-ately released the wage raise thathad alreadybeen decidedupon and promptly announced it to everyone in the plantthrough supervision.Granting Respondent's union animus,I find insufficient evidence to infer that this wage raise wasgranted for the purpose of defeating the union organiza-tion.It is clear that it would have been granted whether ornot a union organization existed, and no explanation other177thanthat offered byRespondent for the delay appears.Accordingly,I shall dismiss this allegation.The interrogationGeneral Counsel contends that the interrogation ofWhite by Emmott which Emmott characterized as harass-ment of White, violated Section 8(a)(1) of the Act. I agree.There is no question that the conversation as reported byWhite, whom I credit, amounted to interrogation and Ibelieve that the interrogation of White was a rather shrewdmove on the part of Emmott, since White is the type ofoutspoken person who would be most likely to react tosuch interrogation by disclosing what he knew of the unionorganization. Accordingly I find that the interrogation vio-lated Section 8(a)(1) of the Act as alleged.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's violations of Section 8(a)(1) and (3) of theAct, occurring in connection with its operations set forthabove, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.CONCLUSIONS OF LAW1.Blackstone Corporation is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act2.The Union,International Association of Machinistsand AerospaceWorkers, AFL-CIO,is a labor organizationwithin the meaning of Section2(5) of the Act.3.By discharging Kestler and Hutchison because oftheir activities on behalf of the Union,Respondent hasdiscriminated against employees in regard to the hire andtenure and terms and conditions of employment of its em-ployees,therebydiscouraging membership in a labor orga-nization in violation of Section 8(a)(3) of the Act.4.By the discharge of Kestler and Hutchison and by theinterrogation of White, Respondent has interfered with, re-strained,and coerced and is interfering with, restraining,and coercing its employees in the exercise of the rightsguaranteed in Section7 of the Act, therebyviolating Sec-tion 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies and purposes of the ActAmong other things, the recommended Order shall requireRespondent to reinstate and make whole James T. Kestlerand James L. Hutchison in accordance with the rule inF.W Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).[Recommended Order omitted from publication.]